                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

AMIE G., 1                                              )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )       No. 1:19-cv-00946-JRS-TAB
                                                        )
ANDREW M. SAUL, Commissioner of the                     )
Social Security Administration,                         )
                                                        )
                               Defendant.               )




            ENTRY REVIEWING THE COMMISSIONER’S DECISION

        Plaintiff Amie G. (“Ms. G.”) applied for disability insurance benefits (“DIB”)

and supplemental security income (“SSI”) from the Social Security Administration

(“SSA”) on November 23, 2015, alleging an onset date of February 21, 2014. [ECF

No. 6-2 at 16.] Her applications were initially denied on March 30, 2016, [ECF No.

6-4 at 2; ECF No. 6-4 at 6], and upon reconsideration on July 21, 2016, [ECF No. 6-4

at 12; ECF No. 6-4 at 15].            Administrative Law Judge Marc Jones (the “ALJ”)

conducted a hearing on January 31, 2018. [ECF No. 6-2 at 35-67.] The ALJ issued a

decision on May 1, 2018, concluding that Ms. G. was not entitled to benefits. [ECF

No. 6-2 at 13.] The Appeals Council denied review on January 9, 2019. [ECF No. 6-

2 at 2.] On March 7, 2019, Ms. G. timely filed this civil action asking the Court to


1
  To protect the privacy interests of claimants for Social Security benefits, consistent with the
recommendation of the Court Administration and Case Management Committee of the Administrative
Office of the United States courts, the Southern District of Indiana has opted to use only the first name
and last initial of non-governmental parties in its Social Security judicial review opinions.

                                                   1
review the denial of benefits according to 42 U.S.C. §§ 405(g) and 1383(c). [ECF No.

1.]

                                           I.
                                STANDARD OF REVIEW

      “The Social Security Act authorizes payment of disability insurance benefits …

to individuals with disabilities.” Barnhart v. Walton, 535 U.S. 212, 214 (2002). “The

statutory definition of ‘disability’ has two parts. First, it requires a certain kind of

inability, namely, an inability to engage in any substantial gainful activity. Second,

it requires an impairment, namely, a physical or mental impairment, which provides

reason for the inability. The statute adds that the impairment must be one that has

lasted or can be expected to last … not less than 12 months.” Id. at 217.

      When an applicant appeals an adverse benefits decision, this Court’s role is

limited to ensuring that the ALJ applied the correct legal standards and that

substantial evidence exists for the ALJ’s decision. Barnett v. Barnhart, 381 F.3d 664,

668 (7th Cir. 2004) (citation omitted).         For the purpose of judicial review,

“[s]ubstantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (quotation omitted). Because the ALJ “is

in the best position to determine the credibility of witnesses,” Craft v. Astrue, 539

F.3d 668, 678 (7th Cir. 2008), this Court must accord the ALJ’s credibility

determination “considerable deference,” overturning it only if it is “patently wrong.”

Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006) (quotations omitted).




                                           2
        The ALJ must apply the five-step inquiry set forth in 20 C.F.R. §

404.1520(a)(4)(i)-(v) 2, evaluating the following, in sequence:

        (1) whether the claimant is currently [un]employed; (2) whether the
        claimant has a severe impairment; (3) whether the claimant’s
        impairment meets or equals one of the impairments listed by the
        [Commissioner]; (4) whether the claimant can perform her past work;
        and (5) whether the claimant is capable of performing work in the
        national economy.


Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000) (citations omitted). “If a claimant

satisfies steps one, two, and three, she will automatically be found disabled. If a

claimant satisfies steps one and two, but not three, then she must satisfy step four.

Once step four is satisfied, the burden shifts to the SSA to establish that the claimant

is capable of performing work in the national economy.” Knight v. Chater, 55 F.3d

309, 313 (7th Cir. 1995).

        After Step Three, but before Step Four, the ALJ must determine a claimant’s

residual functional capacity (“RFC”) by evaluating “all limitations that arise from

medically determinable impairments, even those that are not severe.” Villano v.

Astrue, 556 F.3d 558, 563 (7th Cir. 2009). In doing so, the ALJ “may not dismiss a

line of evidence contrary to the ruling.” Id. The ALJ uses the RFC at Step Four to

determine whether the claimant can perform her own past relevant work and if not,

at Step Five to determine whether the claimant can perform other work. See 20

C.F.R. § 404.1520(e), (g). The burden of proof is on the claimant for Steps One



2The Code of Federal Regulations contains separate, parallel sections concerning DIB and SSI, which
are identical in most respects. See, e.g., 20 C.F.R. § 416.920(a)(4)(i)-(v). The Court will take care to
detail any substantive differences that are applicable to the case, but will not always reference the
parallel section.

                                                   3
through Four; only at Step Five does the burden shift to the Commissioner. See

Clifford, 227 F.3d at 868.

        If the ALJ committed no legal error and substantial evidence exists to support

the ALJ’s decision, the Court must affirm the denial of benefits. Barnett, 381 F.3d at

668. When an ALJ’s decision is not supported by substantial evidence, a remand for

further proceedings is typically the appropriate remedy. Briscoe ex rel. Taylor v.

Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An award of benefits “is appropriate

only where all factual issues have been resolved and the record can yield but one

supportable conclusion.” Id. (citation omitted).

                                                  II.
                                           BACKGROUND

        Ms. G. was 44 years of age at the time she alleged her disability began. [See

ECF No. 6-5 at 2.] She has completed high school, [ECF No. 6-2 at 40], and previously

worked as a cashier, laborer, laundry worker, front desk receptionist, and self-

employed as a resale store operator. [ECF No. 6-6 at 19.]3

        The ALJ followed the five-step sequential evaluation set forth by the SSA in

20 C.F.R. § 404.1520(a)(4) and ultimately concluded that Ms. G. was not disabled.

[ECF No. 6-2 at 26.] Specifically, the ALJ found as follows:

    •   Ms. G. last met the insured status requirements of the Social Security Act on
        March 31, 2018 (the date last insured or “DLI”). 4 [ECF No. 6-2 at 18.]

3The relevant evidence of record is amply set forth in the parties’ briefs and need not be repeated here.
Specific facts relevant to the Court’s disposition of this case are discussed below.

4Ms. G. must prove the onset of disability on or before her DLI to be eligible for DIB. See Shideler v.
Astrue, 688 F.3d 308, 311 (7th Cir. 2012); see also 20 C.F.R. § 404.131. Recognizing that Ms. G. also
had a claim for SSI, the ALJ’s subsequent findings considered the period at issue for that claim,
beginning with Ms. G.’s alleged onset date through the date of the decision. See, e.g., [ECF No. 6-2 at
26.]

                                                   4
    •   At Step One, she had not engaged in substantial gainful activity 5 since
        February 21, 2014, the alleged onset date. [ECF No. 6-2 at 18.]

    •   At Step Two, she had “the following severe impairments: osteoarthritis of the
        hips; carpal tunnel syndrome of the left wrist (CTS); depression; anxiety; and
        obesity.” [ECF No. 6-2 at 18 (citations omitted).]

    •   At Step Three, Ms. G. did not have an impairment or combination of
        impairments that met or medically equaled the severity of one of the listed
        impairments. [ECF No. 6-2 at 19.]

    •   After Step Three but before Step Four, she had the RFC “to perform light work
        as defined in 20 CFR 404.1567(b) and 416.967(b) except the claimant is limited
        to no more than occasional handling and fingering with her left hand, as well
        as no more than occasional climbing of ramps and stairs and occasional
        stooping, kneeling, and crouching; the claimant can never crawl or climb
        ladders, ropes, or scaffolds; the claimant can never work at unprotected
        heights, on slippery surfaces, or on dangerous or uneven terrain; the claimant
        can never tolerate exposure to the general public; the claimant can work in
        proximity to others, but only with brief, incidental interaction with others and
        no tandem job tasks requiring cooperation with other workers to complete the
        task; the claimant could work where supervisors occasionally interact with the
        worker throughout the work day; the claimant is limited to performing simple
        routine tasks and she must use a medically necessary cane at all times while
        walking.” [ECF No. 6-2 at 20-21.]

    •   At Step Four, relying on the testimony of the vocational expert (“VE”) and
        considering Ms. G.’s RFC, she was incapable of performing any of her past
        relevant work as a cashier. [ECF No. 6-2 at 25.]

    •   At Step Five, relying on the VE’s testimony and considering Ms. G.’s age,
        education, work experience, and RFC, she was capable of performing other
        work with jobs existing in significant numbers in the national economy that
        she could have performed through the date of the decision, including in
        representative occupations such as a small products assembler and machine
        feeder. [ECF No. 6-2 at 25-26.]




5 Substantial gainful activity is defined as work activity that is both substantial (i.e., involves
significant physical or mental activities) and gainful (i.e., work that is usually done for pay or profit,
whether or not a profit is realized). 20 C.F.R. § 404.1572(a).


                                                    5
                                          III.
                                     DISCUSSION

      Ms. G. raises three assignments of error, that the ALJ did not properly

consider: (1) Ms. G.’s migraines to be a severe impairment at Step Two, (2) whether

her impairments met or equaled Listings 11.02 and 1.02(A), and (3) the cumulative

effect of all her impairments—both severe and non-severe—including her obesity

under SSR 02-1p.

      A. Migraines

      The ALJ found that Ms. G.’s migraine headaches were not a medically

determinable impairment at Step Two, because even though the record indicated

such a diagnosis there was not document imaging or diagnostic evidence to support

it. [ECF No. 6-2 at 19.] The ALJ cited to the regulations for the point that a

claimant’s statement of symptoms alone cannot establish an impairment in the

absence of signs and laboratory findings. [ECF No. 6-2 at 19 (citing 20 C.F.R. §

404.1568).] The ALJ explained that as to Ms. G.’s complaints of carpal tunnel

syndrome in the right wrist and “headaches, the record is without objective clinical

findings as to the abnormal cranial nerves or neurological abnormality (such as loss

of balance, coordination, etc.).” [ECF No. 6-2 at 19.]

      The Seventh Circuit held in Moon v. Colvin, 763 F.3d 718, 722 (7th Cir. 2014),

as amended on denial of reh’g (Oct. 24, 2014), that “[n]o doctor ever suggested that

the MRI evidence meant anything about Moon’s migraines, and for good reason.

Doctors use MRIs to rule out other possible causes of headache—such as a tumor—

meaning that an unremarkable MRI is completely consistent with a migraine

                                           6
diagnosis.” Id. (emphasis in original) (citing information from the Mayo Clinic). Here

too, there is no indication that an acceptable medical source found the lack of objective

verification of Ms. G.’s migraines to be significant such that the void in the record

could be a valid reason to doubt the severity of Ms. G.’s impairment. The Seventh

Circuit further explained that the “mistaken reading of the evidence illustrates why

ALJs are required to rely on expert opinions instead of determining the significance

of particular medical findings themselves.” Id. (citing Rohan v. Chater, 98 F.3d 966,

970 (7th Cir. 1996) (“ALJs must not succumb to the temptation to play doctor and

make their own independent medical findings.”)) (other citation omitted). In Moore

v. Colvin, 743 F.3d 1118, 1125 (7th Cir. 2014), the Seventh Circuit held that “[a]n

ALJ must consider subjective complaints of pain if a claimant has established a

medically determined impairment that could reasonably be expected to produce the

pain. Moore has established that she suffers from chronic migraines, which are the

type of impairment that can reasonably be expected to cause pain.”            Id. (citing

Carradine v. Barnhart, 360 F.3d 751, 753 (7th Cir. 2004); Indoranto v. Barnhart, 374

F.3d 470, 474 (7th Cir. 2004)). Here, multiple acceptable medical sources—including

Ms. G.’s primary care physician—have diagnosed Ms. G. with chronic migraines. [See

e.g., ECF No. 6-22 at 46 (listed as her primary diagnosis on August 4, 2017).]

      Whether the ALJ erred at Step Two is not material to the outcome of Ms. G.’s

case. The Seventh Circuit has explained that “[a]s long as the ALJ determines that

the claimant has one severe impairment, the ALJ will proceed to the remaining steps

of the evaluation process.” Castile v. Astrue, 617 F.3d 923, 926-27 (7th Cir. 2010)



                                           7
(citing 20 C.F.R. § 404.1523; see Golembiewski v. Barnhart, 322 F.3d 912, 918 (7th

Cir. 2003) (“Having found that one or more of [appellant’s] impairments was ‘severe,’

the ALJ needed to consider the aggregate effect of the entire constellation of

ailments—including those impairments that in isolation are not severe.”)).

“Therefore, the step two determination of severity is ‘merely a threshold

requirement.’” Castile, 617 F.3d at 927 (quoting Hickman v. Apfel, 187 F.3d 683, 688

(7th Cir. 1999)). As noted above, the ALJ found at least one severe impairment and

continued to assess an RFC for consideration at the later steps.

      However, the Court finds reversable error because there is no indication in the

ALJ’s written decision that Ms. G.’s migraines were considered at the remaining

steps of the inquiry. The Seventh Circuit has explained that “the ALJ must identify

the relevant evidence and build a ‘logical bridge’ between that evidence and the

ultimate determination.” Moon, 763 F. 3d at 721 (quoting Moore, 743 F.3d at 1121).

      The ALJ did not confront the relevant evidence. After applying for benefits,

Ms. G. completed paperwork for the SSA, including a headache questionnaire, where

she reported three to four headaches per week lasting around 45 minutes each. [ECF

No. 6-6 at 53.] On August 24, 2015, she reported to her treating provider that she

had migraine headaches with nausea, photophobia, and phonophobia occurring about

three times a week. [ECF No. 6-15 at 41.] Ms. G. was prescribed Topamax for her

migraines to be gradually tapered up from 25 mg to 100 mg per day. [ECF No. 6-15

at 42.] On February 20, 2016, she complained of getting daily migraines and needing

to take Advil a couple hours after the Topamax when it was not working. [ECF No.



                                          8
6-15 at 30.] Her provider increased her dosage of Topamax to 100 mg twice per day.

[ECF No. 6-15 at 31.] On May 11, 2016, Ms. G.’s provider noted that she was

compliant with treatment but was still complaining of having more headaches. [ECF

No. 6-15 at 21.] Her Topamax was increased to 200 mg twice per day. [ECF No. 6-

15 at 22.]   On September 2, 2016, Ms. G. treated with a neurology and pain

management specialist and described “severe headaches, in bilateral frontal, and

temporal lobes. She states it [is] constant, and she is having about three headaches

a week, with [peripheral] vision problems.” [ECF No. 6-23 at 46.] On August 4, 2017,

Ms. G.’s provided notes that she was “on Topamax 200mg [twice per day], but now

has migraines 3 times/week. Takes Aleve and rests when migraines occur, but failed

twice. Will add Depakote 125mg [once per day] and start Imitrex.” [ECF No. 6-22 at

46.]

       The ALJ did not acknowledge any of the supportive evidence of Ms. G.’s

migraines. The SSA’s own policy guidance explains that the SSA “will consider the

consistency of the individual’s own statements. To do so, we will compare statements

an individual makes in connection with the individual’s claim for disability benefits

with any existing statements the individual made under other circumstances.” Social

Security Ruling (“SSR”) 16-3p (S.S.A. Oct. 25, 2017), 2017 WL 5180304, at *8. The

ruling also explains that “[p]ersistent attempts to obtain relief of symptoms, such as

increasing dosages and changing medications, trying a variety of treatments,

referrals to specialists, or changing treatment sources may be an indication that an

individual’s symptoms are a source of distress and may show that they are intense



                                          9
and persistent.” Id. at *9. Ms. G. testified that she continues to have migraines about

two to three times a week and must take a sleeping pill to treat them. [ECF No. 6-2

at 52-53.] The VE further testified that even one absence per month on an ongoing

basis or the inability to remain on-task ninety percent of a workday apart from

customary breaks would be barriers to sustaining unskilled employment in the

competitive economy. [ECF No. 6-2 at 65.] However, aside from the rationale that

Ms. G.’s migraines could not be objectively verified, that Court does not find any basis

in the ALJ’s written decision to explain how the supportive evidence was discounted

such that he was able to conclude that Ms. G. could sustain employment.

      Accordingly, the Court finds that remand is necessary for further consideration

of Ms. G.’s migraines, including their effect on her RFC. The Court also finds that

the ALJ must specifically consider Ms. G.’s migraines at Step Three. The regulations

provide that the SSA will consider analogous listings if the claimant has an

impairment that is not listed:

      If you have an impairment(s) that is not described in the Listing of
      Impairments in appendix 1 of subpart P of part 404 of this chapter, we
      will compare your findings with those for closely analogous listed
      impairments. If the findings related to your impairment(s) are at least
      of equal medical significance to those of a listed impairment, we will find
      that your impairment(s) is medically equivalent to the analogous listing.

20 C.F.R. § 404.1526(b)(2). Ms. G. argues that the severity of her migraines and their

frequency medically equals the requirements of a seizure listing, Listing 11.02.

Further consideration of her migraines by use of the closest analogous listing is

necessary on remand. Regardless of what the ALJ finds in this regard, the ALJ’s

findings should be sufficiently explained to allow meaningful review.

                                          10
      B. Listing 1.02(A)

      To the extent that Ms. G.’s argument that her condition met or medically

equaled Listing 1.02(A) implies that an award of benefits would be warranted, the

Court disagrees. [See ECF No. 8 at 27.] Listing 1.02(A) for major dysfunction of one

major weight-bearing joint requires, in part, that the impairment results “in inability

to ambulate effectively, as defined in 1.00B2b.” 20 C.F.R. Pt. 404, Subpt. P, App. 1,

1.02(A). The referenced regulatory section explains:

      b. What We Mean by Inability To Ambulate Effectively

      (1) Definition. Inability to ambulate effectively means an extreme
      limitation of the ability to walk; i.e., an impairment(s) that interferes
      very seriously with the individual’s ability to independently initiate,
      sustain, or complete activities. Ineffective ambulation is defined
      generally as having insufficient lower extremity functioning (see 1.00J)
      to permit independent ambulation without the use of a hand-held
      assistive device(s) that limits the functioning of both upper extremities.
      [...]
      (2) To ambulate effectively, individuals must be capable of sustaining a
      reasonable walking pace over a sufficient distance to be able to carry out
      activities of daily living. They must have the ability to travel without
      companion assistance to and from a place of employment or school.
      Therefore, examples of ineffective ambulation include, but are not
      limited to, the inability to walk without the use of a walker, two crutches
      or two canes, the inability to walk a block at a reasonable pace on rough
      or uneven surfaces, the inability to use standard public transportation,
      the inability to carry out routine ambulatory activities, such as shopping
      and banking, and the inability to climb a few steps at a reasonable pace
      with the use of a single hand rail. The ability to walk independently
      about one’s home without the use of assistive devices does not, in and of
      itself, constitute effective ambulation.

20 C.F.R. Pt. 404, Subpt. P, App. 1, 1.00(B)(2)(b). On December 5, 2016, Ms. G.

underwent a left total hip replacement surgery to address degenerative arthritis.

[ECF No. 6-20 at 32.] However, given her testimony at the 2018 hearing that she


                                          11
was able to walk for “[a]bout … seven-eight minutes,” with a cane down to the end of

the local mall and back before sitting, the Court does not find evidence that Ms. G.’s

ambulatory ability to complete activities of daily living was limited to the extent

required by the listing. [ECF No. 6-2 at 53-54.] Furthermore, no acceptable medical

source has determined that her osteoarthritis of her left hip equals the severity of a

listing. Accordingly, the Court does not find that the record warranted an award of

benefits based on Listing 1.02(A) or that further consideration of the listing is

necessary on remand.

      C. Obesity

      Ms. G. also argues that the ALJ failed to consider the combined effect of Ms.

G.’s severe and non-severe impairments—including obesity—on her RFC. [ECF No.

8 at 33-35.] But, having found that remand is necessary for further consideration of

Ms. G.’s migraines, the Court declines to provide an in-depth discussion of the issue.

Still, the Court agrees that further consideration of Ms. G.’s combined impairments—

including her obesity—are necessary on remand. As noted above, the ALJ ostensibly

found that Ms. G.’s obesity was a severe impairment. However, there is no specific

discussion of the impairment’s effect on Ms. G.’s claim at the remaining steps of the

evaluation process. The evidence showed that Ms. G. had a body mass index of 37.59

on June 22, 2016, [ECF No. 6-15 at 6], which increased to 42.42 on August 4, 2017,

[ECF No. 6-22 at 48.] Despite evidence of her weight increasing during the period at

issue and significant dysfunction of a major weight-bearing joint requiring

replacement, there was no relevant discussion by the ALJ that demonstrates that the



                                         12
combined effect of all of Ms. G.’s impairments were considered. Ms. G., for example,

testified that she could not maintain weight bearing on her left leg to do the dishes.

[ECF No. 6-2 at 50.] As noted above, the ALJ found that Ms. G would need to use a

cane for ambulation but could otherwise stand for six hours of an eight-hour workday

to perform light exertional work. The Court finds that further consideration of the

issue is necessary to assure that the ALJ has considered Ms. G.’s combined

impairments, including her migraines and obesity, as well as the effect of her obesity

on her other impairments. Again, the ALJ should sufficiently explain his findings so

that a reviewing court could provide meaningful review.

                                         IV.
                                    CONCLUSION

      For the reasons detailed herein, the Court REVERSES the ALJ’s decision

denying Ms. G.’s benefits and REMANDS this matter for further proceedings

pursuant to 42 U.S.C.§ 405(g) (sentence 4) as detailed above. Final judgment will

issue accordingly.




Date: 1/21/2020




                                         13
Distribution:

Catherine Seagle
SOCIAL SECURITY ADMINISTRATION
catherine.seagle@ssa.gov

Julian Clifford Wierenga
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
julian.wierenga@usdoj.gov

Kirsten Elaine Wold
HANKEY LAW OFFICE
kew@hankeylaw.com




                                 14
